Safranek, J.
The parties having amicably settled their dispute, the following entry has been agreed to in the above-captioned cases.
“AGREED ENTRY
“Upon agreement of all parties, this case is hereby settled under the following conditions:
“1. That James McConkey and Keith Ellis shall not attend classes or graduation at Morgan High School for the balance of the 1986-1987 school year.
“2. That both boys shall be tutored by Janice McConkey, class assignments and tests made after May 6, 1987 will be provided by then-regular classroom teachers at Morgan High School and will be graded by Janice McConkey. Assignments prior to May 6, 1987 will be graded by the assigning teachers.
“3. That the attendance requirements of Morgan High School are hereby waived during the period of tutoring.
“4. That the grades which are earned on homework and tests during the period of tutoring will be taken with the grades previously earned during the second semester of the 1986-1987 school year in order to determine the grades which each boy shall receive.
“5. That if each boy satisfactorily passes those subjects necessary to establish requirements for graduation, he will receive a diploma from Morgan High School either through the mail or to be picked up in person at the office of the Superintendent no later than June 1, 1987.
“6. That all Plaintiffs, Defendants, counsel, and Court personnel in this matter will allow the Court entry to speak for itself and will have no comment other than the exact content of the entry.
“7. That the Plaintiffs will pay the costs of this action.
“8. That Case No. CA 87-02, Jim McConkey, et al. v. Budd G. Hegele, et al. and Case No. CA 87-03, State, ex rel. Budd G. Hegele, et al. v. William H. Safranek, will be dismissed at the cost of the Defendants in this action.”

Judgment accordingly.